United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60603
                          Summary Calendar


JOHN NO HLAI MANG,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 314 715
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     John No Hlai Mang, a native and citizen of Burma, has

petitioned for review of an order to the Board of Immigration

Appeals (“BIA”) affirming the immigrations judge’s (“IJ”)

decision denying his applications for asylum and withholding of

removal and for relief under the Convention Against Torture

(“CAT”).   He also has moved for a stay of deportation.

     In rejecting Mang’s applications, the BIA found that Mang

lacked credibility.   This court generally reviews only the

decision of the BIA, not that of the IJ.     Carbajal-Gonzalez v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60603
                                  -2-

INS, 78 F.3d 194, 197 (5th Cir. 1996).      Errors of the IJ are

considered only to the extent that they affect the BIA’s

decision.   Id.    Here, because the BIA did not adopt the IJ’s

decision, but issued its own decision, this court reviews the

decision of the BIA.     See Girma v. INS, 283 F.3d 664, 666 (5th

Cir. 2002).

     The BIA articulated cogent reasons, supported by substantial

evidence in the record, for rejecting Mang’s testimony as

incredible.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

Absent credible testimony by Mang, substantial evidence supports

the BIA’s determination that Mang failed to establish that he was

eligible for asylum and withholding of removal.      See id.   Because

Mang makes only a conclusory statement that he is entitled to

relief under the CAT, he has shown no error in the BIA’s denial

of relief under the CAT.     See Efe v. Ashcroft, 293 F.3d 899, 907

(5th Cir. 2002).    Accordingly, his petition for review is DENIED.

     In light of the disposition of Mang’s petition, his motion

for a stay of deportation also is DENIED.